Opinion by
Mb. Chief Justice Paxson,
This case is ruled by Ehrisman y. East Harrisburg City Passenger Railway Co., decided herewith. [The preceding case.] The plaintiff, in attempting to cross the track of the defendant company on Seventh street, with his horses and wagon, was struck by a passing car, which caused the injury for which this suit was brought. There was a hood to his wagon, which confined his view to twenty-five or thirty feet on each side. When he reached the crossing stones on the east side of Seventh street, he looked up and down as far as the hood permitted, about twenty-five or thirty feet, but no further. Had he leaned forward, he would have had an unobstructed view of the street, and would have seen the car. His failure to do so was negligence per se. As these facts appeared from his own testimony, he should have been nonsuited below. The same rule was held in Thomas v. Citizens Passenger Railway, 132 Pa. 504.
Judgment reversed.